Motion for permission to appeal to the Court of Appeals granted, without costs. Decision dated March 11, 1969 and order dated March 12, 1969 amended to provide that the judgment appealed from foe modified, on the law, in accordance with the memorandum decision and ease remitted to the Court of Claims for proceedings not inconsistent with the memorandum decision, and, as so modified, affirmed, without costs. Findings of fact have not been considered. The following question shall be certified as decisive of the correctness of our determination: Was the judgment of the 'Court of Claims in accord with the remittitur of the Court of Appeals ? Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur.